NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KATHERINE HORNIK,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3643
                                             )
SOUTHERN-OWNERS INSURANCE                    )
COMPANY,                                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Jay Kovar of Kovar Law Group, Gulfport;
and Douglas G. Jackson of The Law Firm
of Douglas G. Jackson, P.A., St.
Petersburg, for Appellant.

Gavin D. Magaziner and Gregory D. Jones
of Rywant, Alvarez, Jones, Russo &
Guyton, P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, MORRIS, and BLACK, JJ., Concur.